Citation Nr: 1103147	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 
1978 and from May 1979 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Muskogee, Oklahoma.  


FINDING OF FACT

The Veteran's bilateral hearing loss is productive of no more 
than Level I hearing acuity in both ears throughout this appeal.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

A review of the claims file reveals that a March 2008 letter 
fully satisfied VA's duty to notify requirements.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  As required by statute, 
this letter was provided to the Veteran prior to the adjudication 
of his claim in May 2008.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

Turning to the VA's duty to assist, the Board finds that the VA 
has fulfilled it duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing adequate VA examinations, when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  In this regard, the Veteran's service treatment records 
are associated with the claims folder, as well as all relevant VA 
and non-VA treatment records that pertain to his hearing loss 
claim. The Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding this 
claim.

The Veteran was afforded two audiological examinations during the 
pendency of this appeal for the purpose of obtaining evidence 
regarding the severity of his bilateral hearing loss disability.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson; 21 Vet. 
App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the United States Court of Veterans Claims (Court) held 
that, relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must describe 
the functional effects caused by a hearing disability in his or 
her final report.  

In the present case, the most recent VA examination report, dated 
August 2009, contains clinical findings that are relevant to the 
diagnostic criteria used to evaluate the Veteran's disabilities 
on appeal and there is sufficient discussion regarding the impact 
of his hearing loss on his occupational functioning and daily 
life.  In this regard, the VA examiner indicated that the Veteran 
reported specific problems related to hearing soft spoken people 
or if more than one conversation is going on. The noted effects 
of this disability on the Veteran's usual occupation and daily 
activity were that the Veteran has some difficulty hearing and 
understanding people.  The Board is of the opinion that the 
above-described discussion adequately fulfills the requirements 
of the Court as outlined in Martinak.  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claim.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disability.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the disability 
at issue.

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which a veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.10 (2010).  Regulations require that 
where there is a question as to which of two evaluations is to be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

Historically, the Veteran was previously granted service 
connection for bilateral hearing loss by RO rating decision dated 
May 1992 and assigned an initial disability rating of zero 
percent (noncompensable), effective August 1, 1991.  The Veteran 
did not appeal this decision.  In February 2008, the RO received 
a claim for an increased disability rating for hearing loss.  The 
May 2008 rating decision reflects that the RO determined that no 
compensable disability rating was warranted; his zero percent 
disability rating was continued.  The Veteran appealed this 
rating decision and it is now before the Board for appellate 
review.

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained during 
audiometric evaluations.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2010).  Ratings for hearing impairment range from noncompensable 
to 100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree 
of disability from hearing impairment, the Rating Schedule 
establishes eleven auditory acuity levels designed from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  See id.  Hearing tests are conducted without hearing 
aids, and the results of the above-described tests are charted on 
Table VI and Table VII.  See id.

The Veteran was afforded a VA audiological examination in April 
2008 for the specific purpose of obtaining pure tone threshold 
and speech discrimination test results such that his hearing loss 
might be evaluated.  The results of this audiological examination 
were found to be reliable and demonstrate pure tone thresholds, 
in decibels, as follows:

Hertz
1000     
2000     
3000     
4000     
Average
Right                
20   
15
60
65
40
Left                  
15
20
65
75
44

Speech audiometry at this VA audiological examination revealed 
speech recognition ability of 96 percent in the right ear and 94 
percent in the left.  Entering the above average pure tone 
thresholds and speech recognition abilities into Table VI reveals 
numeric designations of hearing impairment of I for both the 
right and left ear.  See 38 C.F.R. § 4.85.  The above results do 
not demonstrate "exceptional hearing patterns," as defined by 
VA regulation; thus, Table VIa is not for application.  See 38 
C.F.R. § 4.86(a).  Entering these category designations into 
Table VII (I and I) results in a noncompensable, or zero percent, 
disability rating under Diagnostic Code 6100.  

During the pendency of this claim, the Veteran's hearing was 
reevaluated by the VA in August 2009 with similar results.  The 
results of this audiological examination were found to be 
reliable and demonstrate pure tone thresholds, in decibels, as 
follows:

Hertz
1000     
2000     
3000     
4000     
Average
Right                
15   
15
65
65
40
Left                  
20
30
70
75
49

Speech audiometry at this VA audiological examination revealed 
speech recognition ability of 100 percent in both ears.  Entering 
the above average pure tone thresholds and speech recognition 
abilities into Table VI reveals numeric designations of hearing 
impairment of I for both the right and left ear.  See 38 C.F.R. § 
4.85.  The above results do not demonstrate "exceptional hearing 
patterns," as defined by VA regulation; thus, Table VIa is not 
for application.  See 38 C.F.R. § 4.86(a).  Entering these 
category designations into Table VII (I and I) results in a 
noncompensable, or zero percent, disability rating under 
Diagnostic Code 6100.

The Board has reviewed the remaining record, including VA 
treatment records dated throughout this appeal, for additional 
evidence with which to rate the Veteran's service-connected 
bilateral hearing loss.  No additional evidence exists in the 
record to indicate that the disability is any worse than what is 
reflected in the two most recent audiology reports discussed 
above.  Therefore, inasmuch as the competent evidence fails to 
show that the Veteran's bilateral hearing loss meets the criteria 
for a compensable disability for the entirety of this appeal, the 
Board finds a preponderance of the evidence is against this 
claim.  This determination includes consideration of whether 
staged ratings might be appropriate for distinct time periods 
evident in the record.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, as discussed immediately above, there is nothing to 
support even a temporary increase in the Veteran's bilateral 
hearing loss disability.  The Board acknowledges that when the 
Veteran's current hearing is compared to the results of his prior 
evaluation in December 1991, there does appear to have been an 
increase in hearing loss in the pure tone thresholds.  However, 
the increase in the severity of his disability is not severe 
enough to warrant compensation pursuant to VA law and 
regulations, even when considering the principles of reasonable 
doubt.  See 38 C.F.R. § 4.85; see also 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
C.F.R. § 3.102 (2010).  

The above determination is based upon application of the 
pertinent provisions of VA's Rating Schedule.  Consideration 
should also be given, however, to whether a veteran's disability 
picture presents exceptional or unusual circumstances with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b) (2010).  In these cases, a referral for consideration of 
an extra-schedular rating is warranted. Id.

In the present case, the Veteran has presented lay evidence that 
he requires a hearing aid to safely function in his work 
environment.  The VA fitted the Veteran with hearing aids in 
October 2006 and the Veteran conceded in his August 2008 notice 
of disagreement that the hearing aids provide improvement in his 
ability to hear soft speech more clearly and to better hear when 
more than one conversation is going on at one time.  

Pertinent to the issue of whether referral for extra-schedular 
consideration is warranted, the rating criteria for a hearing 
loss disability, as described above, focus on hearing sensitivity 
and speech discrimination abilities.  Thus, it appears that his 
symptomatology, as discussed above, is adequately contemplated by 
the Rating Schedule.  Moreover, there has been no assertion by 
the Veteran, and there is no evidence in the remaining record, 
that he experiences problems performing his job when he utilizes 
his hearing aids which would rise to a level of "marked" 
interference with employment.  In sum, the staged ratings 
presently assigned to the Veteran's hearing loss disability 
reasonably describes his disability level and impairment in 
earning capacity.  Therefore, no extra-schedular referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995); 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


